Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 7, 2019

                                    No. 04-19-00311-CV

                                      Ernest BUSTOS,
                                         Appellant

                                              v.

                            ENCINO PARK HOMEOWNERS,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18828
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
        By order dated September 27, 2019, appellant was ordered to file written proof that the
reporter’s records for this appeal had been requested and payment arrangements had been made.
On October 4, 2019, appellant filed a written response stating he had requested the records and
made payment arrangements. It is therefore ORDERED that the reporter’s records be filed in
this appeal no later than thirty days from the date of this order.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk